Citation Nr: 1635819	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-47 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, B.L., and R.L.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The appellant seeks to establish Veteran status for the purpose of establishing entitlement to a one-time payment from the FVEC Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant testified before a Decision Review Officer (DRO) of the RO in February 2013, and before the undersigned Veterans Law Judge in September 2014.  Copies of both hearing transcripts have been associated with the claims folder.

In January 2015, the Board remanded the appellant's claim for further development.  The claim has returned for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant seeks to establish his entitlement to recognition as a Veteran for the purpose of establishing entitlement to a one-time payment from the FVEC Fund.  He asserts that, from 1943 to 1946, he served with the United States Armed Forces Philippines Normal Luzon (USAFIP-NL) which was directly under command of United States Army Lieutenant Colonel Russell Volkmann.

In the January 2015 remand, the Board noted that, in August 2013, the National Personnel Records Center (NPRC) confirmed its prior certifications that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Notably, the NPRC's certification included review of all the appellant's relevant records except for the transcript of the September 2014 Board hearing.

However, the Board noted that, after the NPRC certification, the United States Court of Appeals for Veterans Claims (Court) held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, 27 Vet. App. 95, 99 (2014).  In this respect, the Court determined that a 1998 Memorandum of Agreement between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.

Thus, the Board directed the AOJ contact the Department of the Army directly and request verification of the appellant's claimed active duty service.  The Board also directed the AOJ to give the appellant the opportunity to submit any pertinent evidence to support his claim.

In March 2015, the AOJ sent letter to the appellant giving him the opportunity to submit any pertinent evidence to support his claim.  That same month, the AOJ submitted a request to the NPRC for verification of the appellant's claimed active duty service.  In the request, the AOJ included a list of the evidence identified by the Board in the January 2015 remand.  

In a May 2016 letter, the NPRC stated that, after reviewing the evidence submitted by the AOJ and the Department of the Army's organizational records, it was "able to identify responsive records supporting the Department of the Army's previous negative service determination."  The response noted that the appellant's PA AGO Form 23 was filed after the June 30, 1946 deadline, and that he was not listed on the Reconstructed Recognized Guerrilla Roster (RRGR).

The Board finds that the AOJ has not substantially complied with the January 2015 remand directives.  Specifically, although the Board instructed the AOJ to obtain certification directly from the Department of the Army, there is nothing in the record to suggest that the Department of the Army was contacted.  Furthermore, while the May 2016 response from the NPRC indicates that it identified records supporting the Department of the Army's previous negative determination," as noted in the January 2015 remand, the Department of the Army has not made a determination in the case - all prior certifications were from the NPRC.

The record contains an updated Memorandum of Agreement between the Department of the Army and the NARA concerning recognition of individuals as members of the Philippine Commonwealth Army in the Service of the Armed Forced of the United States during World War II.  Under the new agreement, the NARA is to receive and research inquiries concerning personnel statuses.  If the record contains a favorable or unfavorable Department of the Army determination, NARA must respond to the inquiries and provide the basis of the favorable or unfavorable determination.  When the record does not contain a favorable or unfavorable determination, the NARA must forward the inquiry, along with its research results, copies of responsive records, and any draft correspondence to the Adjutant General of the United States Army Human Resource Command.  The Department of the Army is responsible for responding to inquiries concerning personnel status or United States Army awards in cases where a prior determination has not been made.

Therefore, even under the new Memorandum of Agreement between the Department of the Army and the NARA, the Department of the Army has not delegated its authority to make service department determinations to the NARA.  Because the Department of the Army has not made a prior determination in this case, the May 2016 response from the NARA is invalid.

On remand, the AOJ must request certification of service from the Department of the Army of the appellant's claimed active duty service.  Once again, to assist the AOJ and the Department of the Army, the Board has identified below the documents which must be sent to the service department.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Department of the Army or the NPRC and request verification of the appellant's claimed active duty service.  If the request is submitted to the NPRC, inform the NPRC that the Department of the Army has not issued a prior determination of the appellant's claimed active duty service, and that it will need to forward the inquiry to the Adjutant General of the United States Army Human Resources Common for a proper determination.

In so doing, the AOJ should provide copies of the following pertinent documents:

a. a VA Form 21-4138 received in July 2009 describing the appellant's service with Repl. Co. Bn. USAFIP-NL from May 1945 to February 1946;
b. a VA Form 21-3101 (JF) dated August 2009 wherein the AOJ certifies that the appellant's name is not listed on the Reconstructed Recognized Guerrilla Roster (RRGR);
c. an October 2009 certification from the NPRC that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces;
d. an October 1981 document from the Republic of the Philippines Ministry of National Defense, Philippine Veterans Affairs Office certifying that the appellant is a Veteran of World War II as determined by Resolution of the Board of Administrative to the Philippine Veterans Bank;
e. a VA Form 21-4138 received in September 2010 wherein the appellant described guerrilla service since 1942 originally with the 15th Infantry Battalion as a Bolo Man, and eventually being recruited for artillery service with the organized guerillas of Repl. Co. Bn. USAFIP-NL; he described serving in the Mountain Province near Bagouio, then being stationed in Mankayan with service in Loo Valley where the Japanese surrendered; he was part of a mass discharge at Luna La Union;
f. a July 2009 letter from the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office certifying the appellant as a Veteran of the USAFIP-NL under service number [redacted];
g. a copy of the Veteran's Hawaii Identification Certificate and Hawaii Driver's License received in September 2010;
h. a September 2010 letter from the Republic of Philippines, Department of National Defense, Philippine Veterans Affairs Office requesting pensioner update information;
i. a May 2012 VA memo verifying review of the appellant's passport information;
j. a June 2012 NPRC certification;
k. a transcript of the appellant's February 2013 DRO testimony;
l. a statement from General Headquarters, Armed Forces of the Philippines, Office of Adjutant General received in May 2013;
m. a July 2013 NPRC certification;
n. an August 2013 NPRC certification; 
o. a transcript of the appellant's September 2014 Board testimony; and
p. any additional non-duplicative documents which the appellant submits as a result of this remand.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




